                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Ronnie Jackson; Joshua Jones;                               Civ. No. 17-4278 (JRT/BRT)
Shane Kringen; Marvin Franco-Morales;
Mitchell Osterloh; and Jesse Plentyhorse,

             Plaintiffs,

v.                                                                REPORT AND
                                                                RECOMMENDATION
                                                                  AND ORDER
Sharlene Mike-Lopez; Diane Medchill;
Kathy Reid; Bruce Reiser; David Reishus;
Michelle Smith; and Tom Roy, sued in their
Individual capacities,

             Defendants.


Ronnie J. Jackson, OID #239471, Joshua Jones, OID #222266, Shane Kringen, OID #
178338, Marvin Franco-Morales, OID #250893, Jesse Plentyhorse, OID #235901, MCF-
Oak Park Heights, 5329 Osgood Avenue North, Stillwater, MN 55082, and Mitchell
Osterloh, OID #214579, MCF-St. Cloud, 2305 Minnesota Blvd. SE, St. Cloud, MN,
56304, pro se Plaintiffs.

Lindsay LaVoie, Esq., Assistant Attorney General, counsel for Defendants.


BECKY R. THORSON, United States Magistrate Judge.

      Pro se Plaintiffs Ronnie Jackson, Joshua Jones, Shane Kringen, Marvin Franco-

Morales, Mitchell Osterloh, and Jesse Plentyhorse, inmates in the custody of the

Minnesota Department of Corrections, bring claims for violations of their constitutional

rights under 42 U.S.C. § 1983. (Doc. No. 1, Compl.) Plaintiffs allege claims for

unconstitutional conditions of confinement and deliberate indifference to their medical
needs in violation of the Eighth Amendment, denial of due process under the Fourteenth

Amendment, and deprivation of religious freedom in violation of the First Amendment.

(See id.)

       Defendants move to dismiss. See Fed. R. Civ. P. 12(b)(6); (Doc. No. 61). Also

before the Court is a motion for spoliation and an emergency motion for fines and

sanctions filed by Plaintiff Jackson. (Doc. Nos. 75, 84.) This Court recommends that the

motion to dismiss be granted in part and denied in part. The Court will deny the other two

motions.

I.     Background

       Plaintiffs, according to their Complaint,1 were incarcerated at MCF-OPH between

May 1, 2017 and July 31, 2017. (Compl. 1–2.) During that timeframe, Plaintiffs were

housed in MCF-OPH’s Administrative Control Unit (“ACU”) for violating DOC policies

and rules. (Id. at 1–2.) Plaintiffs allege that at the end of their segregation sentences,

Defendants voted to place them on Administrative Control Status (“ACS”) and required

them to participate in a mental health treatment program conducted by an unlicensed

DOC mental health staff member. (Id. at 6.)

       Plaintiffs allege that they were in segregation for a minimum of eighty days. (Id.)

Plaintiffs further allege that while in segregation, they experienced the following

conditions that they consider dehumaninzing:

1
       For purposes of this motion, the Court accepts Plaintiffs’ allegations as true. See
Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1074 (8th Cir. 2016). The Court also
considered declarations filed by Plaintiffs Jackson, Plentyhorse, Franco-Morales,
Osterloh, and Kringen in conjunction with the Complaint, and a series of exhibits. (See
Doc. Nos. 3–7.)
                                               2
       • Twenty-three hours a day in a very small cell (sometimes a complete twenty-

           four hours);

       • Segregation cells with two solid steel doors;

       • Only human contact was with DOC staff;

       • Only allowed video visitations and not in-person visitations;

       • Artificial lights;

       • The location of the showers and toilets did not afford sufficient privacy;

       • Other segregation offenders were loud due to mental illness;

       • Feces and other bodily fluids on the walls and ceilings;

       • Cells were generally unclean;

       • Laundry returned unclean;

       • Mattresses had stains they did not cause;

       • Not allowed to attend preferred religious services.

(Id. at 6–8.)

       Plaintiffs assert that Defendant Sharlene Mike-Lopez was informed about the

above-listed conditions. (Id. at 8.) Plaintiffs assert that their emotional injuries caused

them to experience disrupted sleep, difficulty eating, and difficulty concentrating. (Id. at

9.) Also, Plaintiffs could not freely practice their religion, and their mental health

symptoms worsened. (Id.)

       Plaintiffs allege that when they served segregation time in the past, they were

returned to the general population when their time expired, but in May 2017, Defendants


                                               3
held ACS hearings to determine if Plaintiffs were going to be placed on ACS status. (Id.)

The ACS placement hearings were allegedly held outside Plaintiffs’ cells and some DOC

staff members were physically present and sat outside their cells, while others were just

on the phone. (Id.) Plaintiff Jones asserts he did not have an ACS hearing, contrary to

DOC policy. (Id.) Plaintiffs also assert that they should have received psychological

evaluations prior to their ACS hearings, but this did not occur, and they did not have

psychological evaluations after being placed on ACS status. (Id. at 9–10.) Plaintiffs

Jackson and Morales assert that Defendants ignored their psychologists’

recommendations to not place them on ACS status. (Id. at 10.) Plaintiff Jackson asserts

that he objected to being placed on ACS status due to a mental disorder, but he received

ACS placement regardless. (Id.) Plaintiffs Jackson and Morales also allege that because

they were placed on ACS status, their mental health symptoms were exacerbated. (Id.)

II.    Motion to Dismiss

       Plaintiffs allege claims under the Eighth Amendment, the Due Process Clause of

the Fourteenth Amendment, and the First Amendment. (See Compl.) Plaintiffs request

injunctive relief, declaratory relief, compensatory damages, and punitive damages. (See

id. at 11–13.) Defendants argue Plaintiffs failed to state a claim on which relief may be

granted. (Doc. No. 62, Defs.’ Mem. 14–20.) Defendants also argue that Plaintiffs’ claims

for injunctive relief should be denied because they are brought against Defendants in

their individual capacities, and they are moot; Plaintiffs are not entitled to damages under

42 U.S.C. § 1997e(e) of the Prison Litigation Reform Act (“PLRA”); and that Plaintiffs

cannot recover punitive damages. (Id. at 5–6, 21–23.)

                                             4
       A.     Standard of Review

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” This standard “does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 550 (2007)). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “The court accepts as true all factual allegations, but is ‘not

bound to accept as true a legal conclusion couched as a factual allegation.’” McAdams v.

McCord, 584 F.3d 1111, 1113 (8th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully. Where a complaint

pleads facts that are ‘merely consistent with’ a defendant’s liability, ‘it stops short of the

line between possibility and plausibility’” and must be dismissed. Id. (quoting Twombly,

550 U.S. at 556–57).




                                               5
       B.     Eighth Amendment

              1.      Conditions of Confinement

       The Eighth Amendment prohibits “cruel and unusual punishments,” and requires

that prison officials provide humane conditions of confinement. U.S. Const. amend. VIII;

Farmer v. Brennan, 511 U.S. 825, 832 (1994). “Prison officials must ensure that inmates

receive adequate food, clothing, shelter, and medical care, and must ‘take reasonable

measures to guarantee the safety of the inmates.’” Farmer, 511 U.S. at 832 (quoting

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). However, the Constitution “does not

mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). A

prisoner asserting a conditions of confinement claim must identify the “deprivation of a

single, identifiable human need such as food, warmth, or exercise.” Wilson v. Seiter, 501

U.S. 294, 304 (1991). “[T]he risk that the prisoner complains of [must] be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.”

Helling v. McKinney, 509 U.S. 25, 36 (1993) (emphasis in original).

       Thus, a conditions of confinement claim based on prison conditions requires a

showing of: (1) a deprivation of “minimal civilized measure of life’s necessities,” and

(2) deliberate indifference by prison officials to those basic needs. Rhodes, 452 U.S. at

347. “A prison official is deliberately indifferent if she ‘knows of and disregards’ . . . a

substantial risk to an inmate’s health or safety.” Nelson v. Corr. Med. Servs., 583 F.3d

522, 528–29 (8th Cir. 2009) (quoting Farmer, 511 U.S. at 837). “[D]eliberate

indifference includes something more than negligence but less than actual intent to harm;

it requires proof of a reckless disregard of the known risk.” Reynolds v. Dormire, 636

                                               6
F.3d 976, 979 (8th Cir. 2011). “Whether a prison official had the requisite knowledge of

a substantial risk is a question of fact subject to demonstration in the usual ways,

including inference from circumstantial evidence.” Farmer, 511 U.S. at 842.

       Plaintiffs, as noted above, allege that their segregation cells were generally

unclean, their laundry was returned unclean, there was blood and feces on the walls, and

their mattresses were stained. (Compl. 6–8.) Similar conditions have been the basis for a

conditions-of-confinement claim. See, e.g., Howard v. Adkison, 887 F.2d 134, 137 (8th

Cir. 1989) (holding that a prisoner being placed in a cell covered with filth and human

waste for a two-year period without proper cleaning supplies constitutes cruel and

unusual punishment); Gates v. Cook, 376 F.3d 323, 338 (5th Cir. 2004) (finding

confinement in “extremely filthy [cells] with crusted fecal matter, urine, dried ejaculate,

peeling and chipped paint, and old food particles on the walls” was unconstitutional);

Hoskins v. Mezo, Case No. 14-cv-1427-NJR, 2015 WL 153820, at *3 (S.D. Ill. Jan. 12,

2015) (inmate alleging that he was placed in a cell with feces and blood smeared on the

walls, toilet, and pillow, trash strewn about the cell, and food trays infested with bugs

“identified unsanitary conditions that support a claim for unconstitutional conditions of

confinement”). Plaintiffs allegedly were forced to endure these conditions not for a few

hours or days, but for almost three months. See Hutto v. Finney, 437 U.S. 678, 686–87

(1978) (explaining that a filthy cell might “be tolerable for a few days and intolerably

cruel for weeks or months”); Whitnack v. Douglas Cnty., 16 F.3d 954, 958 (8th Cir.

1994) (explaining that the length of time required for conditions to be unconstitutional

decreases as level of filthiness increases). Plaintiffs further allege that they were confined

                                              7
to their cells for twenty-three hours per day, not allowing enough time for exercise. See

Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992) (finding that a “lack of exercise

may be a constitutional violation if one’s muscles are allowed to atrophy or if an inmate’s

health is threatened”). Finally, while Plaintiffs’ allegations regarding deliberate

indifference are sparse, Plaintiffs do allege that Defendant Mike-Lopez was informed

about or somehow made aware of the condition of Plaintiffs’ segregation cells. (Compl.

8.) Therefore, this Court finds that Plaintiffs have plausibly alleged an Eighth

Amendment claim against Defendant Mike-Lopez.

              2.     Deliberate Indifference

       The Eighth Amendment also prohibits deliberate indifference to prisoners’ serious

medical needs. Luckert v. Dodge Cnty., 684 F.3d 808, 817 (8th Cir. 2012). To prevail on

such a claim, a plaintiff must prove that a prison official acted with deliberate

indifference to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

“Whether an official was deliberately indifferent requires both an objective and a

subjective analysis.” Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014). The

objective prong requires the Plaintiff to “establish that he suffered from an objectively

serious medical need.” Id. Under the subjective prong, Plaintiff must show that an official

“actually knew of but deliberately disregarded his serious medical need.” Id. For the

subjective prong, “the prisoner must show more than negligence, more even than gross

negligence, and mere disagreement with treatment decisions does not give rise to the

level of a constitutional violation.” Popoalii v. Correctional Med. Servs., 512 F.3d 488,

499 (8th Cir. 2008). “The subjective inquiry must show a mental state akin to criminal

                                              8
recklessness: disregarding a known risk to the inmate’s health.” Gordon ex rel. Gordon v.

Frank, 454 F.3d 858, 862 (8th Cir. 2006).

       Plaintiffs fail to plausibly allege how any of the Defendants were deliberately

indifferent to their medical needs. For example, Plaintiffs allege that being placed in the

ACU exacerbated their mental health symptoms. But Plaintiffs do not allege that they

told any of the Defendants about their mental or medical health issues or that Defendants

knew or should have known about those concerns. See Saylor v. Nebraska, 812 F.3d 637,

644 (8th Cir. 2016) (explaining that a prison official is deliberately indifferent to an

inmate’s medical needs in violation of the Eighth Amendment if she “knows of and

disregards a serious medical need”). Instead, Plaintiffs’ allegations generically refer to

“Defendants” as having violated their rights and seem to imply that Defendants were

deliberately indifferent because they are DOC employees. This is not enough to plausibly

allege a claim for deliberate indifference. See Iqbal, 556 U.S. at 676 (“Because vicarious

liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”); Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999)

(affirming dismissal of complaint that “failed to allege facts supporting any individual

defendants’ personal involvement or responsibility for the violations”).

       C.     Due Process

       In their due process claim, Plaintiffs appear to challenge both their placement in

segregation (ACU) and the subsequent decision to place them on Administrative Control



                                              9
Status and require them to participate in mental health treatment. (See Compl.; see also

Doc. No. 87, Pls.’ Mem.)

       To state a claim under § 1983 for unconstitutional placement in administrative

segregation, a prisoner “must show some difference between his new conditions in

segregation and the conditions in the general population which amounts to an atypical

and significant hardship.” Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003); see also

Sandin v. Conner, 515 U.S. 472, 484 (1995). The Eighth Circuit has held that placement

in administrative segregation, “even without cause, is not itself an atypical and significant

hardship.” Orr v. Larkins, 610 F.3d 1032, 1034 (8th Cir. 2010) (finding a prisoner was

not deprived of a liberty interest during a nine-month stay in administrative segregation).

       To the extent Plaintiffs are alleging that they were placed in segregation for three

months without due process, those allegations are insufficient to state a claim for relief.

See Wagner v. Gober, No. 4:15-CV-1789 CAS, 2016 WL 245409, at *2 (E.D. Mo.

Jan. 20, 2016) (“[P]laintiff alleges two placements in administrative segregation, each

lasting a little over three months. Under Eighth Circuit precedent, these allegations fail to

state a claim for a due process violation.”). For similar reasons, Plaintiffs do not plausibly

allege that their placement in a treatment program constitutes an atypical and significant

hardship. See, e.g., Cummings v. Darsey, Civil Action No. 06-5925 (RBK), 2007 WL

174159, at *5 (D.N.J. Jan. 16, 2017) (“Where treatment programs do not result in

‘atypical and significant hardship,’ a court will not micro-manage the decisions of prison

officials with respect to required treatment or educational programs.”); Williams v.

Wilkinson, 51 F. App’x 553, 556–57 (6th Cir. Nov. 15, 2002) (finding that forced

                                             10
participation in a substance abuse program is not a significant and atypical hardship);

Tinsely v. Goord, No. 05 Civ. 3921 (NRB), 2006 WL 2707324, at *5 (S.D.N.Y. Sept. 20,

2006) (“Nor do we believe that requiring an inmate to participate in a sex offender

treatment program ‘imposes atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.’”) (quoting Sandin, 515 U.S. at 484).

       Therefore, Plaintiffs fail to state a claim for a due process violation.

       D.     Exercise of Religion

       Plaintiffs allege that their placement in segregation violated their rights to freely

exercise their respective religions. (Compl. 11–12.) “It is well-accepted that ‘prison

inmates retain constitutional rights protected by the First Amendment, including the right

to free exercise of religion.’” Native Am. Council of Tribes v. Weber, 750 F.3d 742, 748

(8th Cir. 2014) (quoting Fegans v. Norris, 537 F.3d 897, 902 (8th Cir. 2008)). Prisoners

also enjoy the additional protection for religious exercise by institutionalized persons

through the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), which

provides that “[n]o government shall impose a substantial burden on the religious

exercise of a person residing in or confined to an institution . . . unless the government

demonstrates that imposition of the burden on that person” is “in furtherance of a

compelling governmental interest” and is “the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). To set forth a claim under

the Free Exercise Clause and RLUIPA, plaintiffs must demonstrate that the defendant’s

policies and actions substantially burden their ability to practice their religion. Gladson v.

Iowa Dep’t of Corr., 551 F.3d 825, 831, 833 (8th Cir. 2009). A substantial burden is one

                                              11
that significantly inhibits or constrains religious conduct, meaningfully curtails an

inmate’s ability to express adherence to his faith, or denies an inmate reasonable

opportunities to engage in fundamental religious activities. Van Whye v. Reisch, 581 F.3d

639, 656 (8th Cir. 2009).

       Plaintiffs allege that they were “precluded from taking part of/in any religious

practices, including but not limited to Sweat Lodge for the Native Americans, Catholic

services for the Catholic, Astru for the Astru practitioner, and feast for the Muslim

practitioner.” (Compl. 8.) This is at least a plausible allegation of substantial burden.

Plaintiffs, however, do not plausibly allege that any of the Defendants were personally

involved with allegedly having them placed in punitive segregation, thus burdening

Plaintiffs’ free exercise rights. Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (“To

state a claim under § 1983, the plaintiff must plead that a government official has

personally violated his constitutional rights.”).2 Therefore, Plaintiffs failed to state a

claim under the First Amendment or RLUIPA.




2
       Plaintiffs do allege that Defendants Mike-Lopez, Medchill, Ried, and Rieshus
were “responsible for casting a vote to place the plaintiffs involuntarily in the ‘ACS’
treatment program,” and Defendant Rieser, in his capacity as Deputy Commissioner of
the Minnesota Department of Corrections, was “responsible for approving the plaintiffs
involuntary placement in the ‘ACS’ treatment program.” (Compl. 3–4.) As discussed
above, however, Plaintiffs were placed in ACS after the completion of their time in ACU.
This Court understands Plaintiffs’ free exercise claim to relate only to Plaintiffs’ time in
ACU, which is now complete.
                                              12
       E.     Plaintiffs Are Not Entitled to Declaratory Relief, Injunctive Relief, or
              Compensatory Damages, but have Stated a Claim for Punitive
              Damages

       As stated above, this Court concludes that Plaintiffs stated an actionable

conditions of confinement claim under the Eighth Amendment against Defendant Mike-

Lopez. The type of relief they may recover, however, should be limited to punitive

damages for the following reasons.

       First, Plaintiffs request a declaration that the ACU living conditions are

unconstitutional, and an injunction ordering Defendants to remedy those living

conditions. (Compl. 12–13.) Plaintiffs are not entitled to declaratory or injunctive relief

because, as their Complaint makes clear, Plaintiffs are no longer being held in the ACU.

See, e.g., Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999) (“[A]n inmate’s claims for

declaratory and injunctive relief to improve prison conditions were moot when he was

transferred to another facility and was no longer subject to those conditions.”). The

possibility that Plaintiffs could be transferred back to the ACU at some point in the future

is not enough to maintain a live controversy. See id.3, 4

       Second, Plaintiffs request compensatory damages, but this request is blocked by

the PLRA’s prohibition against a prisoner receiving compensatory or actual damages for

3
        Moreover, injunctive relief against government actors, such as the Defendants,
may only be recovered in an official-capacity suit. Plaintiffs sued Defendants in their
individual capacities, not in their official capacities. See Andrus ex rel. Andrus v.
Arkansas, 197 F.3d 953, 955 (8th Cir. 1999) (“The Eleventh Amendment does not bar
official-capacity claims for injunctive relief against state officials.”).
4
        Plaintiffs also request injunctive relief in relation to their ACS placement. (See
Compl. 12.) As discussed above, however, Plaintiffs do not have an actionable claim for
relief with respect to their participation in ACS.
                                             13
mental or emotional distress if the plaintiff does not allege a physical injury. See 42

U.S.C. § 1997e(e) (“No Federal civil action may be brought by a prisoner confined in a

jail, prison, or other correctional facility, for mental or emotional injury while in custody

without a prior showing of physical injury or the commission of a sexual act.”). The

PLRA’s physical-injury requirement applies to all constitutional claims, including First

Amendment claims. See Sisney v. Reisch, 674 F.3d 839, 843 (8th Cir. 2012) (recognizing

that “the circuit courts are split in their interpretation of § 1997e(e)”); Royal v. Kautzky,

375 F.3d 720, 723 (8th Cir. 2004) (“Congress did not intend section 1997e(e) to limit

recovery only to a select group of federal actions brought by prisoners. Instead, we read

section 1997e(e) as limiting recovery for mental or emotional injury in all federal actions

brought by all prisoners.”).

       Plaintiffs allege that they experienced “sensory deprivation,” that the alleged

constitutional violations caused them “physical injuries/distress, including but not limited

to, being unable to eat, sleep disturbance and other injuries,” and “caused the plaintiffs

mental injuries, including but not limited to, of suicidal and/or homicidal thoughts,

feelings, emotions, or ideations, and/or exacerbation of pre-existing serious mental

illnesses.” (Compl. 2.) While Plaintiffs use the term “physical injury” and discuss certain

ways they were impacted due to the alleged violations, Plaintiffs do not allege that they

suffered a separate physical injury. “A straightforward reading of Section 1997e(e)

requires that a prisoner cite a physical injury that is separate from mental and emotional

injuries he may have suffered. Consistent with this reading, a number of courts have held

that a prisoner cannot satisfy Section 1997e(e) by alleging only that he suffered from the

                                              14
physical manifestations of mental or emotional injuries.” Hughes v. Colorado Dep’t of

Corr., 594 F. Supp. 2d 1226, 1238 (D. Colo. 2009) (collecting cases).

       Third, Plaintiffs request punitive damages. “Punitive damages may be awarded

under 42 U.S.C. § 1983 ‘when the defendant’s conduct is shown to be motivated by evil

motive or intent, or when it involves reckless or callous indifference to the federally

protected rights of others.’” Schaub v. VonWald, 638 F.3d 905, 922 (8th Cir. 2011)

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). The standard for “deliberate

indifference” is substantially the same as the standard to show “reckless or callous

indifference.” See Tennon v. Dreibelbis, 190 F. Supp. 3d 412, 418 (M.D. Penn. 2016)

(collecting cases). Therefore, because Plaintiffs have stated a claim for conditions-of-

confinement under the Eighth Amendment, Plaintiffs have also stated a claim for punitive

damages with respect to that claim. See Royal, 375 F.3d at 723 (stating that § 1997e(e)

bars claims for compensatory damages, but not for nominal damages, punitive damages,

and injunctive and declaratory relief); Brown v. Martinez, Civil No. 3:CV-03-2392, 2007

WL 2225842, at *6 (M.D. Penn. July 31, 2007) (“By its plain terms, § 1997e(e) bars

relief for ‘mental or emotional injury,’ but does not otherwise limit the relief available to

prisoners for Eighth Amendment violations.”); id. at *6 n.8 (“The rule for awarding

punitive damages is unaffected by the actual injury requirement.”).

III.   Motions for Spoliation and for Sanctions

       On September 6, 2018, Plaintiff Jackson moved for “Spoliation” against the

Defendants. (Doc. No. 75.) Jackson claims that Defendants have destroyed evidence and

legal documentation relating to this lawsuit. (See id.; Doc. Nos. 77, 78.) In response,

                                             15
Defendants explain that none of Jackson’s legal property or documents have been

destroyed, and after this motion was filed, Jackson was given instructions on how to

access his documents. (Doc. No. 80, Affidavit of Victor Wanchena (“Wanchena Aff.”)

¶ 8.) Plaintiff Plentyhorse also has access to his legal materials. (Id. ¶¶ 9–10.) This

motion will therefore be denied.

        Plaintiff Jackson, however, filed a follow-up motion on September 26, 2018, an

“Emergency Motion for Fines and Sanctions Resulting From Perjury.” (Doc. No. 84.)

Jackson asserts that defense witness Victor Wanchena committed perjury in response to

the Spoliation motion by stating that Plaintiff Jackson “was allowed limited property

while in segregation and his remaining personal property was delivered to him when he

arrived in B-West.” (Id. at 1 (citing Wanchena Aff. ¶ 3).) Jackson also argues that

Defendants’ attorney committed perjury by arguing that in September 2018, DOC staff

delivered a portion of legal documents to Jackson’s cell. (Id.)

        Plaintiff Jackson requests sanctions under Rule 11 of the Federal Rules of Civil

Procedure. Jackson, however, did not serve Defendants under Rule 5 before filing with

the Court as required by Rule 11(c)(2). Moreover, the conduct as described by Jackson is

not sanctionable. This motion will therefore also be denied.

                                          ORDER

        Based on the files, records, and proceedings herein, IT IS HEREBY ORDERED

that:

        1.    Plaintiffs’ Motion for Spoliation (Doc. No. 75) is DENIED; and



                                              16
      2.     Plaintiffs’ Emergency Motion for Fines and Sanctions Resulting From

Perjury (Doc. No. 84) is DENIED.

                               RECOMMENDATION

      Based on the files, records, and proceedings herein, IT IS HEREBY

RECOMMENDED that:

      1.     Defendants’ Motion to Dismiss (Doc. No. 61) be GRANTED IN PART

and DENIED IN PART.




 Dated: December 20, 2018.                   s/ Becky R. Thorson
                                             BECKY R. THORSON
                                             United States Magistrate Judge



Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals. Under Local Rule 72.2(b)(1), a party may file and serve specific written
objections to this Report within fourteen days. A party may respond to those objections
within fourteen days after service thereof. LR 72.2(b)(2). All objections and responses
must comply with the word or line limits set forth in LR 72.2(c).




                                           17
